Citation Nr: 1714953	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  11-26 355A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hypertension for substitution purposes. 

2.  Entitlement to service connection for macular degeneration for substitution purposes. 


ATTORNEY FOR THE BOARD

P. E. Metzner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968.  In addition, his service personnel records indicate that he served in the Army National Guard from September 1968 to January 1972, from November 1976 to November 1984, and from July 1988 to July 1992.  The Veteran died in 2013 and the Appellant is his properly substituted common-law spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  Jurisdiction presently resides with the RO in Philadelphia, Pennsylvania.  

The Board notes that several issues were previously on appeal.  However, the AOJ has since granted entitlement to accrued benefits for service connection for diabetes mellitus, coronary artery disease; sleep apnea, seizure disorder, erectile dysfunction, focal neuropathy of the right and left upper extremities, loss of balance and coordination, depressive disorder, depression and residuals of a stroke for accrued benefits purposes.  See November 2015 and January, March, and July 2016 Rating Decisions.  Accordingly, these issues are no longer before the Board. 

An August 2014 VA Memorandum essentially recognized the appellant as the Veteran's surviving spouse and a proper substituted party.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on her part.



REMAND

These matters were most recently remanded by the Board in September 2015 to obtain additional VA medical opinions and for additional development.  Nevertheless, the Board finds that remand is warranted as there has not been substantial compliance with the September 2015 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998). 

If VA provides a medical examination or opinion for the issue of service connection, whether or not obligated to do so, the duty to assist requires that it be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Adequacy occurs when the Board is able to perform a fully informed adjudication.  Id.  As such, VA medical examinations must be based upon consideration of the veteran's entire history and describe the disability present.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Ardison v. Brown, 6 Vet. App. 405 (1994).  Additionally, VA medical opinions must be based on accurate factual premises, address all applicable theories of entitlement, and be supported by clearly and fully articulated rationale.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); Szemraj v. Principi, 357 F.3d 1370 (Fed. Cir. 2004); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl, 21 Vet. App. at 120; Reonal v. Brown, 5 Vet. App. 458 (1993).  

Consistent with the Board's September 2015 remand, the AOJ obtained multiple VA medical opinions to address whether the Veteran's hypertension and macular degeneration were related to active duty service or otherwise related to or aggravated by service-connected diabetes mellitus or coronary artery disease.  See November 2015, February 2016, and June 2016 VA Medical Opinions.  In particular, a February 2016 VA medical opinion indicated that the claimed disabilities were not caused or aggravated beyond their natural progression by service-connected conditions.  See February 2016 VA Examination.  With regard to the secondary service connection opinion, the examiner's stated rationale was that essential hypertension by definition does not have a known cause and there was no evidence of record to support a claim for macular degeneration.  For his aggravation opinion, the examiner simply stated that there was no evidence of record to support the claims. 

The Board finds that the February 2016 VA medical opinion is inadequate for rating purposes.  Specifically, with regard to the Veteran's macular degeneration, the February 2016 VA examiner did not consider the Veteran's lay statements that his vision problems began when he was diagnosed with diabetes.  See October 2009 VAMC.  Furthermore, it is not clear from the February 2016 VA medical opinion that the VA examiner considered specifically whether the Veteran's hypertension was caused or aggravated by his service-connected diabetes mellitus or coronary artery disease.  Accordingly, remand is warranted for a new VA medical opinion to address whether the Veteran's hypertension and macular degeneration were caused or aggravated by his service-connected disabilities. 

The Board notes that the Veteran's National Guard points summary indicates that the Veteran received credit for AD (active duty) and IDT (inactive duty training) from November 1976 to October 1984 and from July 1988 to July 1992.   See Service Personnel records.  However, the AOJ has not verified whether the Veteran served periods of active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA).  Accordingly, remand is warranted for the AOJ to undertake any development necessary to verify the dates of any such periods.  

The Board also notes that if additional periods of service are identified, an additional VA medical opinion should be rendered as to whether hypertension and macular degeneration are otherwise related to such service.  

Accordingly, the case is REMANDED for the following action:

1.  Issue notice advising the appellant of the criteria for service connection based on any periods of ACDUTRA in the Army National Guard which qualifies the Veteran for basic eligibility for veterans benefits.  Advise the appellant of the definitions of the types of service and the types of evidence she may submit to substantiate her claim based on both types of service.

2.  Contact the National Personnel Records Center (NPRC), the Defense Finance Accounting Service (DFAS) and/or any other appropriate source to verify the Veteran's periods of ACDUTRA.  Notably, reserve retirement point sheets are not adequate for this purpose.  All records and/or responses received should be associated with the claims file.

3.  After development is completed as directed above, obtain appropriate VA medical opinions to determine the nature and etiology of his hypertension and macular degeneration.  The Veteran's claims file, including this remand, should be made available for review by the examiner.  The examiner should review the claims folder and this fact should be noted in the accompanying medical report.  The AOJ should also, to the extent that it can, provide the examiner with a list of the Veteran's verified periods of ACDUTRA, including a determination by the AOJ as to whether the Veteran was examined at the time of entry into any such periods of service.

The VA examiner must offer an opinion as to the following:

a.  Whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's hypertension was caused or aggravated (permanently worsened beyond its natural progression) by any service-connected disability. 

b.  Whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's macular degeneration was caused or aggravated (permanently worsened beyond its natural progression) by any service-connected disability. 

c.  If the AOJ is unable to identify the distinct date ranges for the Veteran's periods of ACDUTRA, the examiner must provide an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's hypertension or macular degeneration was the result of or aggravated (permanently worsened beyond its natural progression) by an in-service event, injury, or disease during any period of active duty or ACDUTRA.

d.  If the AOJ provides a summary identifying distinct periods of ACDUTRA, the examiner must provide an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's hypertension or macular degeneration was incurred during a verified period of active duty or ACDUTRA service (using the list VA has compiled of the dates of such service).

e.  If the examiner does not find that such disability was incurred during a verified period of active duty or ACDUTRA service, the examiner should then provide an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that any pre-existing disability of hypertension or macular degeneration was permanently worsened beyond its normal progression during a period of ACDUTRA service.  

The examiner is advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a conclusion as it is to find against it. 

The examiner is also advised that the Veteran was competent to report his symptoms and history and such reports must be acknowledged and considered in formulating any opinion.  

The examiner must provide a rationale for all opinions offered.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).

4.  Ensure that the requested actions have been completed (to the extent possible) in compliance with this REMAND.  If a medical opinion is deficient, it must be returned to the examiner for necessary corrective action, as appropriate.

5.  Finally, readjudicate the issues on appeal based on all the evidence of record and all governing legal authority, including any additional information obtained as a result of this remand.  If the claim remains denied, the appellant should be furnished a Supplemental Statement of the Case and provided with the appropriate opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

